DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4,7-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2018/0306965).
	Regarding claim 1, Fattal teaches a multiview display comprising; a multiview backlight configured to emit light as directional light beams (e.g., element 102 as shown in figs. 3a, 3c) having different principal angular directions corresponding to respective different view directions of a multiview image (e.g., abstract, element 102a,102b,102c as shown in fig. 4, with respect to locations a, b and c), the directional light beams being configured to converge at points within a convergence plane corresponding to locations of different views of the multiview image (e.g., figs. 3a-4, paragraphs 0063, 0067,0075, in addition, element 102a,102b,102c with respect to locations a, b and c in zone 140), and an 
Fattal is silent to explicitly indicate, wherein a distance between the multiview backlight and the light valve array is configured to be adjustable to shift a corresponding location of the convergence plane relative to the multiview display.
However, the above claimed feature is virtually suggested by the reference, since Fattal teaches an array of light valves 108, is configured to modulate the light beam 102 of the tilted light beams, the emitted modulated light beams being configured to be preferentially directed toward a plurality of viewing directions and more particularly Into a plurality of converging views of the multiview display (e.g., figs. 3a-3c and 7, paragraphs 0063-0065,0099) and further, a viewing distance f of the view zone 140, from a light valve array 109 is a target viewing distance of the multiview display that includes the light valve array 109, and the multiview backlight 100, and the viewing distance “f” or location of the view zone 140, in front of the multiview display having converging views is configured to be determined by or selected based on a particular application or use of the multiview display (please see, figs. 3a-4, paragraphs 0031,0064,0070-0073).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the above teaching to get to the current invention. 
Regarding claim 2, Fattal teaches the multiview display of claim 1, wherein an inter-view spacing between the different views of the multiview image is configured to be constant as function of the adjustable distance between the multiview backlight and the light valves array and the corresponding location of the convergence plane (e.g., viewing distance “f” or location of the view zone 140, in front of the multiview display having converging views is configured to be determined by or selected based on a particular application or use of the multiview display, paragraphs 0031,0064,0060,0070-0073).

Regarding claim 4, Fattal teaches the multiview display of claim 1, but is silent in regards to, wherein an adjustment of the distance between the multiview backlight and the light valve array comprises a mechanical motion of the multiview backlight relative to the light valve array. However, the above feature, using a mechanical and/or motor for shifting and/or adjustment of the parts is notoriously well known, and does not carry any patentable weight.
Regarding claim 7, Fattal teaches the multiview display of Claim 1, wherein the multiview backlight comprises; a light guide configured to guide light in a propagation direction along a length of the light guide (e.g., light guide 110 as shown in figs. 3a-4), and a plurality of multibeam elements spaced apart from one another along the light guide length, a multibeam element of the multibeam element plurality having a size comparable to a size of a light valve of the light valve array and being configured to scatter out from the light guide a portion of the guided light as the directional light beams (e.g., figs. 3a-4, and 8, shape of multibeam element 120, shape of the light valves 108, paragraphs 0052,0060,0076, and 0104).
Regarding claim 8, Fattal teaches the multiview display of Claim 7, wherein the multibeam element comprises one or more of a diffraction grating, a micro-reflective element, and a micro-refractive element optically connected to the light guide, the diffraction grating being configured to diffractively scatter out the portion of the guided light, the micro-reflective element being configured to reflectively scatter out the portion of the guided light, and the micro-refractive element being 
Regarding claims 15-16, the limitations claimed are substantially similar to claims 1 and 7 above, and has been addressed in the above claims 1 and 7.
Regarding claim 17, please refer to claim 8 above.
Regarding claim 18, please refer to claim 4 above.
5.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2018/0306965) in view of Fattal (WO 2018/213100 provided in IDS).
	Regarding claim 5, Fattal teaches the multiview display of Claim 1, wherein the multiview backlight is a first multiview backlight and the convergence plane is a first convergence plane of the
multiview display (please refer to claim 1 above).
Fattal ‘965 is silent to explicitly show, a second multiview backlight configured to provide directional light beams that converge within a second convergence plane at points corresponding locations of the different views of the multiview image at the second convergence plane, a location of the second convergence plane relative to the multiview display being different from a location of the first convergence plane.
Fattal ‘100 in the same field of endeavor (e.g., fig. 6, second active emitter array 220, paragraphs 0062-0063) teaches a second active emitter 220 being interleaved with the first active emitter on a surface of substrate 240, and as with the first active emitter array 210, the second array is also configured to provide directional light beams 202, having directions corresponding to the view directions of the multiview image.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Fattal ‘100, into the multiview backlight system of ‘965, in order to provide different views, as suggested by the reference.
.
6.	Claims 9-11,13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2018/0306965) in view of Fattal (US 2018/0278923).
Regarding claim 9, most of the limitations as claimed has been addressed in claim 1 above, except for, head tracker configured to determine a distance between the multiview display and a user, wherein distance between the multiview backlight and the light valve array is configured to be adjusted according to the determined distance between the multiview display and the user to shift the convergence plane location to correspond to a location of the user relative to the multiview display.
Fattal ‘965 teaches viewing distance “f” or location of a view zone 140, in front of a multiview display having converging views may be determined by or selected based on a particular application or use of the multiview display (e.g., paragraph 0031).
Fattal ‘923 in the same field of endeavor (e.g., head tracker 220 in fig. 10, paragraph 0103) teaches the use of head tracker to determine the distance/position of the user with respect to the multiview display.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify and use the head tracker as taught by 
Regarding claim 10, most of the limitations as claimed has been addressed in claim 1 above, except for, head tracker configured to determine a distance between the multiview display and a user.
Fattal ‘965 teaches viewing distance “f” or location of a view zone 140, in front of a multiview display having converging views may be determined by or selected based on a particular application or use of the multiview display (e.g., paragraph 0031).
Fattal ‘923 in the same field of endeavor (e.g., head tracker 220 in fig. 10, paragraph 0103) teaches the use of head tracker to determine the distance/position of the user with respect to the multiview display.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify and use the head tracker as taught by Fattal ‘923, into the multiview backlight system of ‘965, in order to provide and detect the position of the user, as suggested by the reference.
Regarding claim 11, the combination of Fattal ‘965 and ‘923, teach the multiview display system of Claim 10, wherein an inter-view spacing of the different views at the convergence plane is configured to remain constant as the convergence plane is shifted, and wherein the inter-view spacing within the convergence plane is commensurate with an inter-ocular distance for the user (e.g., viewing distance “f” or location of the view zone 140, in front of the multiview display having converging views is configured to be determined by or selected based on a particular application or use of the multiview display, paragraphs 0031,0064,0060,0070-0073 of ‘965).
Regarding claim 13, the combination of Fattal ‘965 and ‘923, teach the multiview display system of Claim 10, wherein the multiview backlight further comprises; a light guide configured to guide light in a propagation direction along a length of the light guide (e.g., light guide 110 as shown in figs. 3a-4 of 
Regarding claim 14, the combination of Fattal ‘965 and ‘923, teach the multiview display system of Claim 10, wherein the head tracker comprises one or more of a plurality of cameras configured to determine user distance using disparity estimation (e.g., head tracker in fig. 10, paragraph 0103-0104,0111 of ‘923). The combination is silent in regards to, a time-of-flight sensor configured to determine user distance using a propagation time of a signal reflected by the user.
Examiner takes official notice to indicate that the use of time of flight sensor/camera for determining the position and/or distance of the user/viewer is well known and used in the prior art of record, such as; Tao et al. (US 2018/0095528). 
 Tao (e.g., paragraph 0022) teaches using sensor, such as a camera, an infrared camera, an infrared laser projector, a range camera (e.g., a stereo camera or a time-of-flight camera, etc. to directly measures a distance between the user and the display. in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
Regarding claim 19, please refer to claim 9 above.
Regarding claim 20, please refer to claim 14 above.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fattal (US 2018/0306965) in view of Fattal (US 2018/0278923) and further in view of Fattal (WO 2018/213100).

	Fattal ‘965 is silent to explicitly show, a second multiview backlight configured to provide directional light beams that converge within a second convergence plane at points corresponding locations of the different views of the multiview image at the second convergence plane, a location of the second convergence plane relative to the multiview display being different from a location of the first convergence plane.
Fattal ‘100 in the same field of endeavor (e.g., fig. 6, second active emitter array 220, paragraphs 0062-0063) teaches a second active emitter 220 being interleaved with the first active emitter on a surface of substrate 240, and as with the first active emitter array 210, the second array is also configured to provide directional light beams 202, having directions corresponding to the view directions of the multiview image.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Fattal ‘100, into the multiview backlight system of ‘965, in order to provide different views, as suggested by the reference.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

	Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482